Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6, 8-11, 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal (US 2015/0341945) in view of Pawar et al. (US 10,085,266).

Regarding claim 1, Panchal discloses a communication apparatus (fig. 1, item 120) for performing wireless communication with a terminal apparatus (item 110), wherein the communication apparatus supports a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink communication (paras. 15 and 43; note 140-A/B used for at least DL communication), the communication apparatus comprising control circuitry (fig. 3, item 310; paras. 32 and 38) for controlling a component carrier testing procedure for one or more component carriers (paras. 42-44; note: monitor quality of carriers), the component carrier testing procedure comprising, for each component carrier: determining a quality of the uplink connection for the component carrier (paras. 42-44, 48 and 51-52; note: monitor quality of carriers; fig. 5), and the control circuitry is responsive to completion of the component carrier testing procedure (fig. 7) to designate an updated primary component carrier on the basis of the qualities of the uplink connections determined for the component carriers (fig. 7, step 750 and 770-780; para. 66, second and third sentences; para. 67-70).
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure. Pawar discloses providing a connection for determining the quality of a carrier (col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: determining quality for a carrier after a connection has been established for the carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have for each component carrier establishing an uplink connection from 
Regarding claim 2, Panchal in view of Pawar teaches and makes obvious the communication apparatus according to claim 1, wherein the updated primary component carrier is designated based on a parameter representing the quality of the uplink connection for the component carrier exceeding a predetermined value (Panchal, fig. 7, step 770; para. 72; note: exceeding the quality value of the carrier previously determined to have a problem - step 755).
Regarding claim 6, Panchal discloses a terminal apparatus (fig. 1, item 110) for performing wireless communication with a communication apparatus (item 120), wherein the terminal apparatus supports a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink communication (paras. 15 and 43; note 140-A/B used for at least DL communication), the terminal apparatus comprising control circuitry (paras. 85-88) for participating in a component carrier testing procedure for one or more component carriers (paras. 42-44; note: uplink communication for monitoring quality of carriers), the component carrier testing procedure comprising, for each component carrier: sending uplink traffic (paras. 42-44, 48 and 51-52; note: monitor uplink quality of carriers; fig. 5), and the control circuitry is responsive to a determination made by the communication apparatus to 
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and sending uplink traffic via the uplink connection. Pawar discloses providing a connection for determining the quality of a carrier (col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: determining quality for a carrier after a connection has been established for the carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and sending uplink traffic via the uplink connection in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing contexts for carriers as operational system status information (Pawar, col. 6, lines 31-42; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 8, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 1, wherein the component carrier testing procedure and designation of the updated primary component carrier is repeated periodically (Panchal, para. 44, last sentence; fig. 7; paras. 67 and 72; note: return to block 720).
Regarding claim 9, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 8, wherein the component carrier testing procedure and designation of the 
Regarding claim 10, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 1, wherein the component carrier testing procedure and designation of the updated primary component carrier is carried out upon setup of a wireless communication link between the communication apparatus and the terminal apparatus (Panchal, fig. 7; Pawar, col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: connection for a component carrier).
Regarding claim 11, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 1, wherein the primary component carrier is the component carrier which is used to establish an initial downlink connection (Panchal, para. 55, first three sentences; para. 59, second sentence; para. 79, third and fourth sentences; note: primary component carrier is established before the secondary component carrier(s) for carrier aggregation; Pawar, col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7).
Regarding claim 13, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 1, wherein in the component carrier testing procedure the component carrier is designated as a secondary uplink component carrier in order to carry out the component carrier testing procedure (Panchal, items 420 and 552-A; figs. 6-7).
Regarding claim 14, Panchal in view of Pawar teaches and makes obvious the apparatus according to claim 1, wherein an updated secondary uplink component carrier is also designated on the basis of the qualities of the uplink connections determined for the component carriers (Panchal, figs. 5-7, steps 620-650, 730, 745; para. 56).
Regarding claim 15, Panchal discloses a communication system (fig. 1) comprising a communication apparatus (item 120) and a terminal apparatus (item 110), wherein the communication apparatus and the terminal apparatus support a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink communication (paras. 15 and 43; note 140-A/B used for at least DL communication), the communication apparatus comprising control circuitry (fig. 3, item 310; paras. 32 and 38) for controlling a component carrier testing procedure for one or more component carriers the component carrier testing procedure (figs. 4-7 and 9) comprising, for each component carrier: determining a quality of the uplink connection for the component carrier (paras. 42-44, 48, 51-52; note: monitor quality of carriers; fig. 5), and the terminal apparatus comprising control circuitry (paras. 85-88) for participating in the component carrier testing procedure for one or more component carriers comprising, for each component carrier: sending uplink traffic (paras. 42-44, 48 and 51-52; note: monitor uplink quality of carriers; fig. 5), wherein the control circuitry of the communication apparatus is responsive to completion of the component carrier testing procedure (fig. 7) to designate an updated primary component carrier on the basis of the qualities of the uplink connections determined for the component carriers (fig. 7, step 750 and 770-780; para. 66, second and third sentences; para. 67-70).
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and sending uplink traffic via the uplink connection. Pawar 
Regarding claim 18, Panchal discloses a communication method for use in a communication apparatus (fig. 1, item 120) for performing wireless communication with a terminal apparatus (item 110), wherein the communication apparatus supports a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink communication (paras. 15 and 43; note 140-A/B used for at least DL communication), the method comprising: controlling (fig. 3, item 310; paras. 32 and 38) a component carrier testing procedure for one or more component carriers (paras. 42-44; note: monitor quality of carriers), the component carrier testing procedure comprising, for each component carrier: determining a quality of the uplink connection for the component carrier 
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure. Pawar discloses providing a connection for determining the quality of a carrier (col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: determining quality for a carrier after a connection has been established for the carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing contexts for carriers as operational system status information (Pawar, col. 6, lines 31-42; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 19, Panchal discloses a communication method for use in a terminal apparatus (fig. 1, item 110) for performing wireless communication with a communication apparatus (item 120), wherein the terminal apparatus supports a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink 
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and sending uplink traffic via the uplink connection. Pawar discloses providing a connection for determining the quality of a carrier (col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: determining quality for a carrier after a connection has been established for the carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and sending uplink traffic via the uplink connection in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing contexts for carriers as operational system status information (Pawar, col. 6, lines 31-42; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 20, Panchal discloses a communication method for performing wireless communication for use in system (fig. 1) comprising a communication apparatus (item 120) and a terminal apparatus (item 110), wherein the communication apparatus and the terminal apparatus support a plurality of component carriers (items 140-x; note: CCs), wherein one of the plurality of component carriers is designated as a current primary component carrier providing uplink and downlink communication (para. 15; note: 140-C used for UL and DL; para. 42) and at least one of the plurality of component carriers is designated as a current secondary component carrier providing at least downlink communication (paras. 15 and 43; note 140-A/B used for at least DL communication), the method comprising: controlling (fig. 3, item 310; paras. 32 and 38) a component carrier testing procedure for one or more component carriers, the component carrier testing procedure (figs. 4-7 and 9) comprising, for each component carrier: transmitting uplink traffic (paras. 42-44, 48 and 51-52; note: monitor uplink quality of carriers; fig. 5); and determining a quality of the uplink connection for the component carrier (paras. 42-44, 48, 51-52; note: monitor quality of carriers; fig. 5), and designating an updated primary component carrier in response to completion of the component carrier testing procedure on the basis of the qualities of the uplink connections determined for the component carriers fig. 7, step 750 and 770-780; para. 66, second and third sentences; para. 67-70).
However, Panchal does not disclose for each component carrier establishing an uplink connection from the terminal apparatus to the communication apparatus using the component carrier for the testing procedure and transmitting uplink traffic via the uplink connection. Pawar discloses providing a connection for determining the quality of a carrier (col. 6, lines 24-31 and 45-50; col. 8, lines 41-42 and col. 9, lines 1-7; note: determining quality for a carrier after a connection has been established for the carrier). Therefore, it would have been obvious to one .

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Pawar as applied to claim 2 above, and further in view of Axmon et al. (US 2019/0319723).
Regarding claims 3-4, Panchal in view of Pawar does not disclose the communication apparatus according to claim 2, wherein the parameter representing the quality of the uplink connection for the component carrier is a measure of uplink throughput, and wherein the parameter representing the quality of the uplink connection for the component carrier is a measure of signal strength. However, Axmon discloses a quality measurement of carriers is throughput and signal strength (para. 84, last sentence; note: CC quality; para. 86, first sentence; note: throughput and signal strength). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the parameter representing the quality of the uplink connection for the component carrier be a measure of uplink throughput and/or signal strength in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing various .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Pawar as applied to claim 2 above, and further in view of Henry (US 7,180,876).
Panchal in view of Pawar does not disclose the communication apparatus according to claim 2, wherein the predetermined value is a parameter representing the uplink quality of the current primary component carrier plus an additional threshold value. However, Henry discloses determining a better resource by using a margin (col. 4, lines 17-32). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to the predetermined value as a parameter representing the uplink quality of the current primary component carrier plus an additional threshold value in the invention of Panchal in view of Pawar. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a hysteresis to minimize switching resources as is known in the art (Henry, col. 4, lines 17-32; Panchal, para. 72; note: “better”; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Pawar as applied to claim 6 above, and further in view of Tomisawa (US 2009/0264128).
Panchal in view of Pawar does not disclose the terminal apparatus according to claim 6, wherein the terminal apparatus is configured to generate dummy uplink traffic for the component carrier testing procedure when insufficient uplink traffic for the component carrier testing procedure would otherwise be generated for communication purposes. However, Tomisawa .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Pawar as applied to claim 1 above, and further in view of Lee et al. (US 2011/0026476).
Panchal in view of Pawar does not disclose the apparatus according to claim 1, wherein at least one secondary component carrier also provides uplink communication. However, Lee discloses this feature (fig. 7; para. 61; note: UL SCCs). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have one secondary component carrier also provides uplink communication in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a flexible uplink in carrier aggregation as is known in the art (Lee, fig. 7 and para. 61; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Panchal in view of Pawar as applied to claim 15 above, and further in view of Chen et al. (US 2010/0329200).
Regarding claims 16-17, Panchal in view of Pawar does not disclose the communication system according to claim 15, wherein the terminal is attached to a vehicle arranged to move relative to the communication apparatus, and the communication system according to claim 16, wherein the vehicle is an aeroplane. However, Chen discloses a UE in an airplane and using component carriers for carrier aggregation (para. 21, 32 and 40-41; fig. 5). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the terminal attached to a vehicle arranged to move relative to the communication apparatus, wherein the vehicle is an aeroplane in the invention of Panchal. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing wireless communication when in a mobile environment as is known in the art (Chen; paras. 21, 32 and 40-41; fig. 5; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462